Order entered July 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01519-CV

    BEVER PROPERTIES, LLC AND JESSE M. TAYLOR, D.D.S., P.A., Appellants

                                             V.

           JERRY HUFFMAN CUSTOM BUILDER, L.L.C., ET AL., Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-2512-04

                                         ORDER
       We GRANT court reporter Niki D. Garcia’s request for extension of time to file the

record and ORDER the record be filed no later than August 1, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE